        Case 6:03-cr-10058-JTM Document 142 Filed 07/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 03-10058-JTM

QUINCY DARNELL BLUE,
           Defendant.




                            MEMORANDUM AND ORDER


      Defendant’s Motion for Extension (Dkt. 141) is hereby granted, and the deadline

for Defendant’s Reply Memorandum in support of his Motion to Vacate (Dkt. 138) is

extended for 45 days.

      IT IS SO ORDERED this 31st day of July, 2020.




                                      J. Thomas Marten
                                      J. Thomas Marten, Judge
